COURT OF APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH
 
NO. 2-05-012-CV
   
   
IN THE 
GUARDIANSHIP OF
MARGARETE 
REITMAN, AN
INCAPACITATED 
ADULT
 
 
----------
FROM 
PROBATE COURT NO. 2 OF TARRANT COUNTY
----------
MEMORANDUM OPINION1 AND JUDGMENT
----------
        On 
May 26, 2005, we notified appellant that her brief had not been filed as 
required by rule 38.6(a). See Tex. R. App. P. 38.6(a). We stated we would 
dismiss the appeal for want of prosecution unless the appellant or any party 
desiring to continue the appeal filed with the court within ten days a response 
showing grounds for continuing the appeal. We have not received any response.
        Because 
appellant’s brief has not been filed, we dismiss the appeal for want of 
prosecution. See TEX. R. APP. P. 38.8(a), 42.3(b).
        Appellant 
shall pay all costs of this appeal, for which let execution issue.
    
                                                                  PER 
CURIAM
 
 
 
PANEL 
D:   CAYCE, C.J.; LIVINGSTON and DAUPHINOT, JJ.
 
DELIVERED: 
June 23, 2005


NOTES
1.  
See Tex. R. App. P. 47.4.